13. Increase in energy prices (vote)
That concludes voting time.
Mr President, on a point of order, at the beginning of voting time we voted on two Esteves reports: the first on readmission, without a roll-call vote, and the second on short-stay visas, with a roll-call vote. However, you announced the same title both times: 'the report on readmission'.
As a result, there was some confusion in the vote by the Verts/ALE Group. I would like to ask the Secretariat and the President to check our vote. Our group's position was in favour of the report on short-stay visas and against the report on readmission. I am afraid that the whole group has voted otherwise because of the mistake made in the announcement of the title of the report. Please take this into account.
If this was the case, Mrs Ždanoka, it will be noted. We shall look into it and make the appropriate note in the Minutes.